Case 2:20-cv-10485-ODW-RAO Document 13 Filed 12/10/20 Page 1 of 11 Page ID #:58



    1 COLLINS & KHAN LLP
      MARC A. COLLINS (SBN 136769)
    2 AZIM KHANMOHAMED (SBN 277717)
      R. MICHAEL COLLUM (SBN 145105)
    3 3435 Wilshire Blvd., Ste. 2600
      Los Angeles, CA 90010-2246
    4 Telephone: 323.549.0700
      Facsimile: 323.549.0707
    5
      Attorneys for Defendants
    6 C. C. ASSOCIATES, L.P. and
      MALEK TAIAAN
    7
    8                               UNITED STATES DISTRICT COURT

    9                              CENTRAL DISTRICT OF CALIFORNIA

   10
        GARY SCHERER, an individual,                          Case No. 2:20-cv-10485-ODW-RAO
   11
                      Plaintiff,                              Assigned for All Purposes To:
   12                                                         Hon. Otis D. Wright, II
           v.
   13
                                                              ANSWER OF DEFENDANT C. C.
   14 C. C. ASSOCIATES- a Limited Partnership, a              ASSOCIATES, L.P. TO
      California Limited Partnership; MALEK                   COMPLAINT OF GARY SCHERER
   15 TAIAAN,
   16
                      Defendants.
   17
   18
   19
   20
   21           Defendant C. C. ASSOCIATES – A LIMITED PARTNERSHIP, a California Limited
   22 Partnership (“Defendant”), for itself alone, and in answer to the complaint of Plaintiff GARY
   23 SCHERER (“Plaintiff”), admits, denies, and alleges as follows:
   24           1.    In answer to the allegations of paragraph 1 of the Complaint, Defendant lacks
   25 knowledge or information sufficient to form a belief as to the truth of the allegations contained
   26 therein, and, on that basis, Defendant denies such allegations. To the extent the allegations are
   27 conclusions of law, Defendant states that Defendant is unable to admit or deny those allegations,
   28 and on that basis, Defendant denies such allegations.
                                                       1
                     ANSWER OF DEFENDANT C. C. ASSOCIATES, L.P. TO COMPLAINT
                                      OF GARY SCHERER
Case 2:20-cv-10485-ODW-RAO Document 13 Filed 12/10/20 Page 2 of 11 Page ID #:59



    1          2.      In answer to the allegations of paragraph 2 of the Complaint, Defendant admits the
    2 allegations of paragraph 2 of the Complaint.
    3          3.      In answer to the allegations of paragraph 3 of the Complaint, Defendant admits the
    4 allegations of paragraph 3 of the Complaint.
    5          4.      In answer to the allegations of paragraph 4 of the Complaint, Defendant lacks
    6 knowledge or information sufficient to form a belief as to the truth of the allegations contained
    7 therein, and, on that basis, Defendant denies such allegations.
    8          5.      In answer to the allegations of paragraph 5 of the Complaint, Defendant lacks
    9 knowledge or information sufficient to form a belief as to the truth of the allegations contained
   10 therein, and, on that basis, Defendant denies such allegations.
   11          6.      In answer to the allegations of paragraph 6 of the Complaint, Defendant states that
   12 such allegations are conclusions of law that Defendant is unable to admit or deny, and on that basis,
   13 Defendant denies such allegations.
   14          7.      In answer to the allegations of paragraph 7 of the Complaint, Defendant admits that
   15 that Plaintiff has properly alleged jurisdiction.
   16          8.      In answer to the allegations of paragraph 8 of the Complaint, Defendant states that
   17 this court should not exercise supplemental jurisdiction over Plaintiff’s Unruh Act Claim. Defendant
   18 states that Plaintiff fails to satisfy California’s heightened pleading standards and instead attempts
   19 to circumvent the restrictions that California has imposed by bootstrapping the Unruh Act Claim
   20 with an ADA claim for injunctive relief in federal court.
   21          9.      In answer to the allegations of paragraph 9 of the Complaint, Defendant admits that
   22 Plaintiff has properly alleged venue.
   23          10.     In answer to the allegations of paragraph 10 of the Complaint, Defendant lacks
   24 knowledge or information sufficient to form a belief as to the truth of the allegations contained
   25 therein, and, on that basis, Defendant denies such allegations.
   26          11.     In answer to the allegations of paragraph 11 of the Complaint, Defendant admits that
   27 the business facility is a place of “public accommodation” within the meaning of 42 U.S.C. §
   28 12181(7).
                                                          2
                     ANSWER OF DEFENDANT C. C. ASSOCIATES, L.P. TO COMPLAINT
                                      OF GARY SCHERER
Case 2:20-cv-10485-ODW-RAO Document 13 Filed 12/10/20 Page 3 of 11 Page ID #:60



    1         12.     In answer to the allegations of paragraph 12 of the Complaint, Defendant alleges
    2 based upon information and belief that the property is properly maintained and compliant with the
    3 Americans with Disabilities Act of 1990 (“ADA”).
    4         13.     In answer to the allegations of paragraph 13 of the Complaint, Defendant states that
    5 such allegations are conclusions of law that Defendant is unable to admit or deny, and on that basis,
    6 Defendant denies such allegations.
    7         14.     In answer to the allegations of paragraph 14 of the Complaint, Defendant lacks
    8 knowledge or information sufficient to form a belief as to the truth of the allegations contained
    9 therein, and, on that basis, Defendant denies such allegations. To the extent the allegations are
   10 conclusions of law, Defendant states that Defendant is unable to admit or deny those allegations,
   11 and on that basis, Defendant denies such allegations.
   12         15.     In answer to the allegations of paragraph 15 of the Complaint, Defendant lacks
   13 knowledge or information sufficient to form a belief as to the truth of the allegations contained
   14 therein, and, on that basis, Defendant denies such allegations. To the extent the allegations are
   15 conclusions of law, Defendant states that Defendant is unable to admit or deny those allegations,
   16 and on that basis, Defendant denies such allegations.
   17         16.     In answer to the allegations of paragraph 16 of the Complaint, Defendant lacks
   18 knowledge or information sufficient to form a belief as to the truth of the allegations contained
   19 therein, and, on that basis, Defendant denies such allegations. To the extent the allegations are
   20 conclusions of law, Defendant states that Defendant is unable to admit or deny those allegations,
   21 and on that basis, Defendant denies such allegations.
   22         17.     In answer to the allegations of paragraph 17 of the Complaint, Defendant lacks
   23 knowledge or information sufficient to form a belief as to the truth of the allegations contained
   24 therein, and, on that basis, Defendant denies such allegations. To the extent the allegations are
   25 conclusions of law, Defendant states that Defendant is unable to admit or deny those allegations,
   26 and on that basis, Defendant denies such allegations.
   27         18.     In answer to the allegations of paragraph 18 of the Complaint, Defendant lacks
   28 knowledge or information sufficient to form a belief as to the truth of the allegations contained
                                                        3
                    ANSWER OF DEFENDANT C. C. ASSOCIATES, L.P. TO COMPLAINT
                                     OF GARY SCHERER
Case 2:20-cv-10485-ODW-RAO Document 13 Filed 12/10/20 Page 4 of 11 Page ID #:61



    1 therein, and, on that basis, Defendant denies such allegations. To the extent the allegations are
    2 conclusions of law, Defendant states that Defendant is unable to admit or deny those allegations,
    3 and on that basis, Defendant denies such allegations.
    4          19.     In answer to the allegations of paragraph 19 of the Complaint, Defendant lacks
    5 knowledge or information sufficient to form a belief as to the truth of the allegations contained
    6 therein, and, on that basis, Defendant denies such allegations. To the extent the allegations are
    7 conclusions of law, Defendant states that Defendant is unable to admit or deny those allegations,
    8 and on that basis, Defendant denies such allegations.
    9          20.     In answer to the allegations of paragraph 20 of the Complaint, Defendant lacks
   10 knowledge or information sufficient to form a belief as to the truth of the allegations contained
   11 therein, and, on that basis, Defendant denies such allegations. To the extent the allegations are
   12 conclusions of law, Defendant states that Defendant is unable to admit or deny those allegations,
   13 and on that basis, Defendant denies such allegations.
   14          21.     In answer to the allegations of paragraph 21 of the Complaint, Defendant lacks
   15 knowledge or information sufficient to form a belief as to the truth of the allegations contained
   16 therein, and, on that basis, Defendant denies such allegations. To the extent the allegations are
   17 conclusions of law, Defendant states that Defendant is unable to admit or deny those allegations,
   18 and on that basis, Defendant denies such allegations.
   19          22.     In answer to the allegations of paragraph 22 of the Complaint, Defendant lacks
   20 knowledge or information sufficient to form a belief as to the truth of the allegations contained
   21 therein, and, on that basis, Defendant denies such allegations. To the extent the allegations are
   22 conclusions of law, Defendant states that Defendant is unable to admit or deny those allegations,
   23 and on that basis, Defendant denies such allegations
   24          23.     In answer to the allegations of paragraph 20 of the Complaint, Defendant states that
   25 Plaintiff appears to quote from the case known as Doran v. 7-Eleven, 524 F.3d 1034 (9th Cir. 2008),
   26 and that the case speaks for itself.
   27
   28
                                                         4
                     ANSWER OF DEFENDANT C. C. ASSOCIATES, L.P. TO COMPLAINT
                                      OF GARY SCHERER
Case 2:20-cv-10485-ODW-RAO Document 13 Filed 12/10/20 Page 5 of 11 Page ID #:62



    1                                    FIRST CAUSE OF ACTION:
    2                       Violation of the Americans with Disabilities Act of 1990
    3           24.    In answer to the allegations of paragraph 24 of the Complaint, Defendant
    4 incorporates by reference, as if fully set forth herein, their answer to each and every allegation
    5 contained in paragraphs 1-23, inclusive, of the Complaint.
    6           25.    In answer to the allegations of paragraph 25 of the Complaint, Defendant states that
    7 Plaintiff purports to quote from 42 U.S.C. §12182(a) of the ADA, and states the section speaks for
    8 itself.
    9           26.    In answer to the allegations of paragraph 26 of the Complaint, Defendant states such
   10 allegations are conclusions of law that Defendant is unable to admit or deny, and on that basis,
   11 Defendant denies such allegations.
   12           27.    In answer to the allegations of paragraph 27 of the Complaint, Defendant states such
   13 allegations are conclusions of law that Defendant is unable to admit or deny, and on that basis,
   14 Defendant denies such allegations.
   15           28.    In answer to the allegations of paragraph 28 of the Complaint, Defendant states such
   16 allegations are conclusions of law that Defendant is unable to admit or deny, and on that basis,
   17 Defendant denies such allegations.
   18           29.    In answer to the allegations of paragraph 29 of the Complaint, Defendant states that
   19 Plaintiff purports to quote from 28 C.F.R. § 36.211(a), and states the section speaks for itself.
   20           30.    In answer to the allegations of paragraph 30 of the Complaint, Defendant states such
   21 allegations are conclusions of law that Defendant is unable to admit or deny, and on that basis,
   22 Defendant denies such allegations.
   23                                   SECOND CAUSE OF ACTION
   24            Violation of the UNRUH Civil Rights Act, California Civil Code § 51 et seq.
   25           31.    In answer to the allegations of paragraph 31 of the Complaint, Defendant
   26 incorporates by reference, as if fully set forth herein, its answer to each and every allegation
   27 contained in paragraphs 1-30, inclusive, of the Complaint.
   28
                                                         5
                      ANSWER OF DEFENDANT C. C. ASSOCIATES, L.P. TO COMPLAINT
                                       OF GARY SCHERER
Case 2:20-cv-10485-ODW-RAO Document 13 Filed 12/10/20 Page 6 of 11 Page ID #:63



    1           32.    In answer to the allegations of paragraph 32 of the Complaint, Defendant states that
    2 Plaintiff purports to quote from California Civil Code §51(f) and states that such section speaks for
    3 itself.
    4           33.    In answer to the allegations of paragraph 33 of the Complaint, Defendant states that
    5 such allegations are conclusions of law that Defendant is unable to admit or deny, and on that basis,
    6 Defendant denies such allegations.
    7           34.    In answer to the allegations of paragraph 34 of the Complaint, Defendant states that
    8 such allegations are conclusions of law that Defendant is unable to admit or deny, and on that basis,
    9 Defendant denies such allegations.
   10                                      AFFIRMATIVE DEFENSES
   11           Without admitting any of the facts alleged in the Complaint, Defendant further alleges the
   12 following separate and independent affirmative defenses, without prejudice to Defendant’s right to
   13 argue that Plaintiff bears the burden of proof or persuasion as to any one or more of said defenses.
   14                                  FIRST AFFIRMATIVE DEFENSE
   15                                  (Failure to State a Cause of Action)
   16           1.     The Complaint filed herein, and each purported cause of action alleged therein, fails
   17 to state facts sufficient to constitute a valid cause of action against Defendant.
   18                                SECOND AFFIRMATIVE DEFENSE
   19                                                (Standing)
   20           2.     Plaintiff lacks standing to pursue any and all of his alleged claims, whether on his
   21 own behalf or on behalf of others.
   22                                 THIRD AFFIRMATIVE DEFENSE
   23                                        (Statute of Limitations)
   24           3.     Plaintiff’s causes of action, and each of them, are barred, in whole or in part, by the
   25 applicable statute of limitations.
   26
   27
   28
                                                          6
                      ANSWER OF DEFENDANT C. C. ASSOCIATES, L.P. TO COMPLAINT
                                       OF GARY SCHERER
Case 2:20-cv-10485-ODW-RAO Document 13 Filed 12/10/20 Page 7 of 11 Page ID #:64



    1                                 FOURTH AFFIRMATIVE DEFENSE
    2                                           (Duty to Mitigate)
    3          4.      If Plaintiff suffered economic injury as a result of Defendant’s actions, although such
    4 is not admitted herein, Plaintiff had a duty to mitigate such damages and failed to do so.
    5
                                      FIFTH AFFIRMATIVE DEFENSE
    6
                                               (Comparative Fault)
    7
               5.      If Plaintiff is entitled to recover damages arising from his claims, although no such
    8
        liability or damages are admitted herein, such damages shall be reduced in proportion to the amount
    9
        of culpability attributable to Plaintiff which directly and proximately contributed to Plaintiff’s
   10
        alleged loss or damages.
   11
   12                                 SIXTH AFFIRMATIVE DEFENSE
   13                                         (Third Party Liability)
   14          6.      Third party individuals and entities willfully, or by want of ordinary care,
   15 proximately caused or contributed to the damages sustained, if any, by Plaintiff. Accordingly, any
   16 damages to which Plaintiff might be entitled should be apportioned by the amount of fault
   17 attributable to such third parties.
   18                               SEVENTH AFFIRMATIVE DEFENSE
   19                                               (Indemnity)
   20          7.      In the event that Plaintiff should be awarded judgment against Defendant in any
   21 manner or amount, Defendant is entitled to indemnity for such amounts from those parties, including
   22 those presently unknown or unidentified, who are primarily responsible for such damages.
   23                                EIGHTH AFFIRMATIVE DEFENSE
   24                                  (Lack of Authority or Ratification)
   25          8.      To the extent that any breach, act, omission, representation, or course of conduct of
   26 persons or entities other than Defendant caused or contributed to the damages sustained, if any, by
   27 Plaintiff, said persons or entities were acting without the consent, authorization, knowledge, and/or
   28 ratification of Defendant.
                                                          7
                     ANSWER OF DEFENDANT C. C. ASSOCIATES, L.P. TO COMPLAINT
                                      OF GARY SCHERER
Case 2:20-cv-10485-ODW-RAO Document 13 Filed 12/10/20 Page 8 of 11 Page ID #:65



    1                                 NINTH AFFIRMATIVE DEFENSE
    2                                (Failure to Plead Exemplary Damages)
    3          9.      Plaintiff’s causes of action, and each of them, fail to state facts sufficient to allow
    4 recovery of exemplary damages or punitive damages.
    5                                 TENTH AFFIRMATIVE DEFENSE
    6                                              (Unclean Hands)
    7          10.     Plaintiff’s conduct and actions in connection with the matters alleged in his
    8 Complaint deprives him of clean hands, and by reason of so coming into this Court, he is precluded
    9 from recovery.
   10                              ELEVENTH AFFIRMATIVE DEFENSE
   11                                          (Equitable Estoppel)
   12          11.     Defendant is informed and believes, and alleges thereon, that Plaintiff engaged in
   13 inequitable conduct and activities in connection with the subject of this proceeding, and by reason
   14 of the same, is estopped from asserting any claims for damages or other relief sought against the
   15 answering Defendant.
   16                               TWELFTH AFFIRMATIVE DEFENSE
   17                                                 (Laches)
   18          12.     The Complaint and each alleged cause of action therein are barred, in whole or in
   19 part, by the equitable doctrine of laches.
   20                             THIRTEENTH AFFIRMATIVE DEFENSE
   21                                                 (Waiver)
   22          13.     The Complaint and each alleged cause of action therein are barred, in whole or in
   23 part, by the doctrine of waiver.
   24                            FOURTEENTH AFFIRMATIVE DEFENSE
   25                                                 (Consent)
   26          14.     The Complaint and each alleged cause of action therein are barred, in whole or in
   27 part, because Plaintiff consented to the conduct about which he now complains.
   28
                                                          8
                     ANSWER OF DEFENDANT C. C. ASSOCIATES, L.P. TO COMPLAINT
                                      OF GARY SCHERER
Case 2:20-cv-10485-ODW-RAO Document 13 Filed 12/10/20 Page 9 of 11 Page ID #:66



    1                             FIFTEENTH AFFIRMATIVE DEFENSE
    2                                              (Bad Faith)
    3          15.    Each and every cause of action alleged in Plaintiff’s Complaint is frivolous,
    4 unreasonable and/or groundless, and accordingly, Defendant should recover all costs and attorneys’
    5 fees incurred herein under applicable federal and state law.
    6                             SIXTEENTH AFFIRMATIVE DEFENSE
    7          16.    Defendant is informed and believes, and based thereon alleges, that Plaintiff’s
    8 Complaint, or parts thereof, is barred because the accommodations sought by Plaintiff are not
    9 required by law.
   10                           SEVENTEENTH AFFIRMATIVE DEFENSE
   11                                             (Good Faith)
   12          17.    At all relevant times, Defendant acted reasonably and in good faith, based on
   13 circumstances known to it at the time, and with reasonable grounds to believe it was not in violation
   14 of federal and/or state law. Accordingly, Plaintiff is barred, in whole or in part, from recovery in
   15 this action.
   16                            EIGHTEENTH AFFIRMATIVE DEFENSE
   17          18.    Defendant is informed and believes, and based thereon alleges, that any and all
   18 relevant portions of the property are reasonably accessible to and usable by individuals with
   19 disabilities in accordance with the Americans with Disabilities Act to the maximum extent feasible,
   20 and therefore Defendant is in compliance with applicable law.
   21                            NINETEENTH AFFIRMATIVE DEFENSE
   22                                                (Offset)
   23          19.    Defendant alleges that it has suffered damages by reason of Plaintiff’s conduct and
   24 have the right of set-off with respect to any amount of money that might be owed by Plaintiff or due
   25 to Plaintiff by way of damages.
   26
   27
   28
                                                        9
                     ANSWER OF DEFENDANT C. C. ASSOCIATES, L.P. TO COMPLAINT
                                      OF GARY SCHERER
Case 2:20-cv-10485-ODW-RAO Document 13 Filed 12/10/20 Page 10 of 11 Page ID #:67



    1                              TWENTIETH AFFIRMATIVE DEFENSE
    2                                        (Civil Code Sec. 55.56)
    3          20.    Defendant is informed and believes, and based thereon alleges, that Plaintiff was not
    4 denied full and equal access as he suffered no difficulty, discomfort, or embarrassment because of
    5 the alleged violation(s).
    6                             TWENTY-FIRST AFFIRMATIVE DEFENSE
    7                              (Civil Code Sec. 55.56 - Reduced Damages)
    8          21.    Assuming arguendo that answering Defendant acted or failed to act as alleged in the
    9 Complaint, Defendant can demonstrate that it has corrected all alleged violations, and as such the
   10 statutory damages are to be reduced.
   11                         TWENTY-SECOND AFFIRMATIVE DEFENSE
   12          22.    Assuming arguendo that answering Defendant acted or failed to act as alleged in the
   13 Complaint, the Plaintiff seeks accommodations and modifications of the property that are excused
   14 by law because they are not readily achievable, would fundamentally alter the nature of the goods
   15 and services offered and/or would impose an undue hardship.
   16                             TWENTY-THIRD AFFIRMATIVE DEFENSE
   17                                           (Attorneys’ Fees)
   18          23.    Defendant alleges that Plaintiff is not entitled to attorneys’ fees.
   19                         TWENTY-FOURTH AFFIRMATIVE DEFENSE
   20                                          (Reserved Defenses)
   21          24.     Defendant is informed and believes, and alleges thereon, that there may be additional
   22 defenses available to Defendant which are not now fully known. Defendant reserves the right to
   23 allege and assert such additional defenses, once such defenses are ascertained during discovery, and
   24 to amend their Answer accordingly.
   25
   26
   27
   28
                                                         10
                     ANSWER OF DEFENDANT C. C. ASSOCIATES, L.P. TO COMPLAINT
                                      OF GARY SCHERER
Case 2:20-cv-10485-ODW-RAO Document 13 Filed 12/10/20 Page 11 of 11 Page ID #:68



    1                                     PRAYER FOR RELIEF
    2         WHEREFORE, Defendant prays for judgment against Plaintiff, whether individually or on
    3 behalf of any others, as follows:
    4         1. That Plaintiff takes nothing by this action;
    5         2. That Plaintiff’s Complaint, and each cause of action alleged, be dismissed with prejudice,
    6 and judgment be entered in favor of Defendant on each cause of action;
    7         3. That Defendant be awarded its costs and attorneys’ fees incurred herein; and
    8         4. For such other and further relief as the Court may deem just and proper.
    9
   10 Dated: December 10, 2020                      COLLINS & KHAN LLP
   11
                                             By:    /s/ Marc A. Collins
   12
                                                    ____________________________
   13                                               MARC A. COLLINS
   14                                               AZIM KHANMOHAMED
                                                    SIMRAN GREWAL
   15                                               Attorneys for Defendants
                                                    C. C. ASSOCIATES, L.P. and
   16                                               MALEK TAIAAN
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                        11
                    ANSWER OF DEFENDANT C. C. ASSOCIATES, L.P. TO COMPLAINT
                                     OF GARY SCHERER
